Appellant was convicted on a charge of forgery and, upon the allegation of two former convictions, was given a life sentence in the penitentiary.
There is no question about the sufficiency of the evidence in the case. The principal complaint for our consideration is the contention that there is a variance between the allegations in the indictment and the proof offered by the State. The indictment alleges convictions in the "District Courts" of Parker County and of Johnson County. The proof in the case shows the indictments and judgments in these counties "in the District Court" and also give the number of the district in each county. We think the allegation that the conviction was had in the "District Court" of Johnson County is sufficient to admit proof of the judgment of conviction in the district court of that county, even though the proof also shows the number of that district. In like manner, the proof is admissible as to the conviction in the district court of Parker County.
Our attention is also directed to the complaint about the date of the conviction in Cause No. 5860, in the District Court of Parker County, the year being stated "19435." In the first place, it is apparent that the date is a typographical error, sufficiently shown by consideration of the entire record. Furthermore, this is a question that could not be considered in the instant case. It has no effect on the conclusiveness of the proof that there was a final conviction at the time alleged and proven.
We find no error in the record, and the judgment of the trial court is affirmed.